DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendment/argument filed on Sep 30, 2021. The claims: 1-11, 13 are pending for examination.
Claims: 12, 14-15 (canceled).

Response to Argument
 
Applicant’s arguments filed on Sep 30, 2021, with regards to rejection of claims 1-11, 13 been fully considered, but they are not persuasive. 
In Applicants remarks, on pages 7-9, Applicant argues that “Tang does not teach the claim 1, especially, in the portion of claim, “ acquiring commerce characteristic data of the VNFs according to the received software commerce characteristic data and the received resource commerce characteristic data”;
In response to applicant’s arguments, examiner respectfully disagrees. Firstable the claim limitations “a software commerce characteristic data and a resource characteristic data are very broad”. Examiner assumes any data related to the software. However, based on the applicant’s specification, a software commerce characteristic data is defined as at least any of the following, a price of software of the NF, a life cycle of software service, a service, version information, function introductions, a deployment specification etc.

In paragraph [0061] Tang discloses, a network slice instance (i.e. called data) is implemented by using software. And para [0063] a service indicator of a network slice, and para [0073 a network slice provided in this application may be applied to an NFV system. Hence the network slice (NFV data) is a software commerce characteristic data.
A resource characteristic data is defined as at least any of the following, a resource position, a service provider, a leasing price, a life cycle, version information, function introductions, a deployment specification, how much resource required to be occupied after deployment etc.
In paragraph [0062] Tang discloses, a virtual machine (VM), a central processing unit (CPU), a memory, and a disk storage, occupied by a network slice are allocated to another network slice for use, and para [0076] the storage hardware 111 is configured to provide a storage capability. The storage capability may be provided by the storage hardware 111. Hence it is a resource characteristic data.
Para [0087] and para [0089] teaches, collecting/acquiring a resource indicator and a service indicator of the network slice instance 505 included in the network slice. 
Based on the two indicators make final results (i.e. called commerce data).
Applicants further argues on pages 9-10, Applicant argues that Tang does not teach, reporting the commerce characteristic data of the VNFs to a slice orchestration system”.
In response to applicant’s arguments, examiner respectfully disagrees. In paragraph [0095] Tang discloses, after determining the final decision result for each network slice, the slice management module 501 sends the determined final decision 
In conclusion, hence the reference teaches all the limitations of the claims 1-11, 13. The previous rejection is maintained by the previous references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0123963A1: PCT/continuation: 06/16/2016), in view of Li (US 2020/0084107A1: continuation: PCT/085368: 05/22/2017).
Regarding claim 1,
Tang teaches, a commerce characteristic data reporting method, comprising (see abstract): 
receiving software commerce characteristic data of Virtualization Network Functions (VNFs) from a VNF Manager (VNFM), (A software commerce characteristic data means, any one of the following, software price, software service, life cycle of software, update software, etc, see para [0019] and [0038] receiving, by the slice management module, a request for instructing to create a network slice template, Note: a template is a software/data/code which is called software characteristic data, and well as a service of software is also called software characteristic data.)
and receiving resource commerce characteristic data of the VNFs from a Virtualization Infrastructure Manager (VIM) (see para [ 0024]-[0025] resource orchestration ratio parameter value is a resource characteristic data.)
acquiring commerce characteristic data of the VNFs according to the received software commerce characteristic data and the resource commerce characteristic data (see para [0063] and [0103] collected/obtained (i.e. called acquiring) data based on a resource indicator and a service indicator of a network slice, Note: a service indicator= software characteristic data, a resource indicator= Resource characteristic data.); and  
reporting the commerce characteristic data of the VNFs to a slice orchestration system (see para [0106] The slice management module sends the final decision results (i.e. called reporting) to a VIM, where the final decision results are used to instruct to allocate resource.) 

Tang doesn’t explicitly teach,
wherein the commerce characteristic data of the VNFs is configured for the slice orchestration system to orchestrate network slices.
In analogous art, Li teaches, 
wherein the commerce characteristic data of the VNFs is configured for the slice orchestration system to orchestrate network slices.
(definition/introduction:  
Slice orchestration system: The slice orchestration system is a management device/system which is responsible to deploy a VNF data through a multiple network slices.
Network slices: The network slices are a method/model which is used for deploying the VNF data.
See fig. 4A and 5A, and para [0068] and [0070] The orchestration entry 120/system receives a data from NSMF (network slice management).
[0071] line 1-2, The VNF data needs to be deployed. [0075] –[0076] Deploying the VNF data through a multiple network slices (same or different slices: e.g. PNF entry), and 
[0082] The deployment is completed.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify for creating Performance Measurement thresholds at a Network Function Virtualization Infrastructure of Tang with data of the VNFs is configured for the slice orchestration system to orchestrate network slices of Li. A person of ordinary skill in the art would have been motivated to do this to increase the capabilities of the resources as well as services (Li: [0047]).

Regarding claim 2,
Tang and Li teach claim 1,
Tang further teaches, wherein the commerce characteristic data of the VNFs comprises commerce characteristic data of a VNF that has been deployed (see para [0036] the slice management module is deployed in the VNFM.) 
 the one or more VNFs 103 may be deployed on a virtual machine that mean VNF has not been deployed yet.)
Regarding claim 3,
Tang and Li teach claim 2,
Tang further teaches, wherein acquiring the commerce characteristic data of the VNFs according to the software commerce characteristic data and the resource commerce characteristic data includes (see para [0063]): 
integrating software commerce characteristic data of the VNF that has been deployed in the VNFs with resource commerce characteristic data required by the software commerce characteristic data of the VNF that has been deployed to acquire the commerce characteristic data of the VNF that has been deployed (see para [0085] The slice management module may be deployed in the VNFM 108, or may be deployed in the NFVO 107, or may be deployed in the OSS/BSS 106. And para [0092]combine/unify data means data is integrated and the deployed.), 
wherein the software commerce characteristic data of the VNF that has been deployed in the VNFs is included in the software commerce characteristic data, and wherein the resource commerce characteristic data required by the software commerce characteristic data of the VNF that has been deployed is included in the resource commerce characteristic data (see para [0098], and [0152] data is deployed.); and  
(YUHONG-19049-USPT/01054284v1}2integrating software commerce characteristic data of the VNF that has not been deployed in the VNFs with resource commerce characteristic data required by the software commerce characteristic data of the VNF that has not been deployed to  the one or more VNFs 103 may be deployed on a virtual machine that mean VNF has not been deployed yet.), and 
wherein the resource commerce characteristic data required by the software commerce characteristic data of the VNF that has not been deployed is included in the resource commerce characteristic data (see para [0078]).  
Regarding claim 5,
Tang and Li teach claim 3,
Tang further teaches,
wherein reporting the commerce characteristic data of the VNFs to the slice orchestration system includes:
 receiving a query request of querying the commerce characteristic data of the VNFs from the slice orchestration system (see para [0126] The slice management module receives a request that is from the user and that indicates query of an attribute of the network slice template.); locally retrieving the commerce characteristic data of the VNFs according to the query request (see para [0127] extracts/retrieve a corresponding network slice template in the template library based on a designated slice template number.); and reporting the queried commerce characteristic data of the VNFs to the slice orchestration system (see para [0130]-[0131] transmit data/information.)  

Regarding claim 6,

receiving commerce characteristic data of Virtualization Network Functions (VNFs) reported by a Network Commerce Management Function (NBMF) (see (A software commerce characteristic data means, any one of the following, software price, software service, life cycle of software, version information etc, see para [0019] and [0038] receiving, by the slice management module, a request for instructing to create a network slice template, Note: a template is a software/data/code is software characteristic data, and well as a service of software is also software characteristic data.)
acquiring network characteristic data of the VNFs that is required by a user (see para [0063] and [0103] an elastic scaling decision result obtained based on a resource indicator and a service indicator of a network slice, Note: a service= software characteristic data, a resource= Resource characteristic data.)
orchestrating network slices according to the commerce characteristic data of the VNFs and the network characteristic data of the VNFs see para [0078] the one or more VNFs 103 may be deployed on a virtual machine that mean VNF has not been deployed yet.)
Regarding claim 8,
Tang and Li teach claim 6,
Tang further teaches, 
wherein receiving the commerce characteristic data of the VNFs that is reported by the NBMF includes (see para [0126] The slice management module receives a request that is from the user and that indicates query of an attribute of the network slice template.): 
sending a query request of querying the commerce characteristic data of the VNFs to the NBMF (see para [0126]); and 
receiving a response information with which the NBMF responds to the query request, wherein the response information contains the commerce characteristic data of the VNFs see para [0130]-[0131] transmit data/information.)  

Regarding claim 9,
Claim 9 recites all the same elements of claim 1 and 6, but in system form rather method form, and except Orchestration module (para [0007]-Tang),
Receiving module (see para Li [0138]- obtaining unit 620),
Acquisition module (para Li [0011]- a generation unit 630). Therefore, the supporting rationale of the rejection to claim 1 and 6 applies equally as well to claim 9.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify for creating Performance Measurement thresholds at a Network Function Virtualization Infrastructure of Tang with receiving module, acquisition module of Li. A person of ordinary skill in the art would have been motivated to do this to increase the capabilities of the resources as well as services (Li: [0047])

Claim 10 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11.
Claim 13 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 13.

Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0123963A1: PCT/continuation: 06/16/2016), in view of Li (US 2020/0084107A1: continuation: PCT/085368: 05/22/2017), and further in view of Chou (US 2019/0215235A1: provisional# 62/352,449: 06/20/2016)
Regarding claim 4,
Tang and Li teach claim 3,
Tang and Li fail to teach, after reporting the commerce characteristic data of the VNFs to the slice orchestration system, further comprising: receiving a lease term alarm information of the VNF that has been deployed; and reporting the lease term alarm information to the slice orchestration system, wherein the lease term alarm information is configured for the slice orchestration system to orchestrate the network slices.
In analogous art, Chou teach, 

receiving a lease term alarm information of the VNF that has been deployed (see para [0046] performance alarm is detected.); and 
reporting the lease term alarm information to the slice orchestration system (see para [0070] wherein the lease term alarm information is configured for the slice orchestration system to orchestrate the network slices (see para [0070] report (e.g., via communication circuitry 820) the threshold alarm (e.g., generated by processor(s) 810) to VIM (e.g., via the Nf-Vi reference point).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify for creating Performance Measurement thresholds at a Network Function Virtualization Infrastructure of Tang with commerce characteristic data of a VNF that has not been deployed of Chou. A person of ordinary skill in the art would have been motivated to do this to notify the performance of the device (Chou: [0046])

Regarding claim 7,
Tang and Li teach claim 6,
Tang further teaches, wherein orchestrating the (YUHONG-19049-USPT/01054284v1}3network slices according to the commerce characteristic data of the VNFs and the network characteristic data of the VNFs includes (see A software commerce characteristic data means, any one of the following, software price, software service, life cycle of software, version information etc, see para [0019] and [0038] receiving, by the slice management module, a request for instructing to create a network slice template, Note: a template is a software/data/code is software characteristic data, and well as a service of software is also software characteristic data.)
Tang fails to teach,
receiving a lease term alarm information of a VNF that has been deployed in the VNFs that is reported by the NBMF, and  orchestrating the network slices according to the lease term alarm information, the commerce characteristic data of the VNFs and the network characteristic data of the VNFs.
IN analogous art, Chou teach, 
 receiving a lease term alarm information of a VNF that has been deployed in the VNFs that is reported by the NBMF (see para [0046] performance alarm is detected.); and 
orchestrating the network slices according to the lease term alarm information, the commerce characteristic data of the VNFs and the network characteristic data of the VNFs (see para [0070] report (e.g., via communication circuitry 820) the threshold alarm (e.g., generated by processor(s) 810) to VIM (e.g., via the Nf-Vi reference point).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify for creating Performance Measurement thresholds at a Network Function Virtualization Infrastructure of Tang with commerce characteristic data of a VNF that has not been deployed of Chou. A person of ordinary skill in the art would have been motivated to do this to notify the performance of the device (Chou: [0046])

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/Sm Islam/
Examiner, Art Unit 2457
Date: 1/1/2022
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457